Title: To Benjamin Franklin from the New Jersey Assembly Committee of Correspondence, 27 March 1770
From: New Jersey Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
Burlington March 27th. 1770.
In our last we inform’d you of a Bill, that pass’d the House and Council for amending the practice of the Law which the Governor did not then think proper to assent to, and directed you not to solicit the Royal Assent to a Bill pass’d and sent over in 1765; In this Session a Bill has been agreed upon by the whole Legislature, Intitled “An Act to provide a more effectual remedy against excessive Costs in the recovery of Debts &c”. As this Bill will, we expect be opposed, perhaps by some holding offices, not so much that it will abridge the Fees of the office, altho’ it will be made the pretence, but will affect them as practising Attorneys, We request you will use your utmost Interest in preventing such opposition proving effectual, for which purpose we have by the direction of the House, given you the earliest intelligence. We are very anxious to hear the resolutions of Parliament upon the Acts laying Duties &ca. And the determinations of his Majesty’s Ministers upon the Laws, we recommended to you in our last, and are, Sir, Your very Humble Servants


Hendk. Fisher
Cortd: Skinner


Ebenez Miller



Aaron Leaming



Abrm. Hewlings



Jos. Smith



Dr. Franklin.
 
Addressed: To / Benjamin Franklin Esqr. / Agent for the Colony of New Jersey, / London.
Endorsed: Committee of N Jersey Ass[embly] March 27. 1770
